Citation Nr: 1201537	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO. 07-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO. In August 2008, the Veteran testified before the undersigned Veterans Law Judge at the RO. The transcripts have been associated with the record.

In October 2008, the Board issued a decision which denied the Veteran's claim for service connection for a lumbar spine disability. The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court). In a September 2010 memorandum decision, the Court vacated the Board's October 2008 decision and remanded the claim for further development. The Court issued its judgment in October 2010.

The Board remanded the claim in May 2011. The directed development has been completed and the matter is now ready for appellate review.

As it did in May 2011, the Board notes that the Veteran's testimony at an August 2008 hearing, as reduced to writing, raised the issue of an informal claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2002) due to a 1977 back surgery at the VA Medical Center in Lincoln, Nebraska. See 38 C.F.R. § 3.155 (any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such informal claim must identify the benefit sought); Kessel v. West, 13 Vet. App. 9 (1999). 

In May 2011, the Board REFERRED that issue to the RO for appropriate action. The claims folder reflects that the RO did not undertake any action with respect to the raised claim. The matter is again REFERRED to the RO. Apart from this referral, the Veteran should contact the RO and secure a formal application for compensation benefits under 38 U.S.C.A. § 1151 if he desires to submit such a formal claim.


FINDINGS OF FACT

1. The Veteran is competent but not credible in his assertion of continuous back pain since active service. 

2. The Veteran has been diagnosed with degenerative joint disease of the lumbar spine, but he is not shown to have a low back disorder due to any event or incident of his service.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated by active duty service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

September 2006 and December 2006 VCAA letters explained the evidence necessary to substantiate the Veteran's claim for service connection for a low back disorder. The letters also informed him of his and VA's respective duties for obtaining evidence. The letters were provided before initial adjudication of the claim in January 2007. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In the September 2006 letter, the Veteran was also advised of the manner in which effective dates and disability ratings are assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The duty to assist the Veteran has also been satisfied in this case. All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim. The Veteran has not identified any other outstanding post-service records that are pertinent to the issue currently on appeal. 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran was afforded a VA examination in June 2011 in compliance with a May 2011 Board remand. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As discussed below, the Board finds that the June 2011 VA medical opinion obtained in this case is adequate, as it is predicated on a full reading of the available medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case and supplemental statement of the case, which informed them of the laws and regulations relevant to the Veteran's claim. The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and, he did, in fact, participate. Washington v. Nicolson, 21 Vet. App. 191 (2007). For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Therefore, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Merits of the Claim

The Veteran contends that his low back disorder manifested in-service after falling from a truck and landing on his low back and buttocks, and his current degenerative joint disease of the lumbosacral spine is a result of his in-service fall. The Board presently denies the claim. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

In the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service treatment records include treatment for pain to the left hip; however there were no complaints, treatment, or diagnoses related to low back pain and/or arthritis. 

A March 1969 enlistment examination report noted a normal spine, and a PULHES survey was "1" for each body area. In a March 1969 Report of Medical History questionnaire, the Veteran denied having ever had or having at enlistment, arthritis, and/or back trouble of any kind. 

An August 1969 service treatment note documented the Veteran's complaints of pain to the lateral side of the left hip. 

A September 1970 service treatment note referred the Veteran to the orthopedic clinic at the Naval Hospital at Camp Pendleton. The note did not indicate the reason for the referral.

Prior to his July 1971 separation, the Veteran underwent a service department physical examination, conducted by a medical officer. The Veteran then signed an acknowledgement that he did "certify that I have informed the medical officer of all my defects, illnesses and injuries known to me." The separation examination report did not indicate an abnormal spine. The medical officer did not comment on any spinal or other musculoskeletal abnormalities. On examination, the medical officer specifically noted that as to any "defects and diagnoses," the Veteran was then "WNL" (within normal limits). 

The first clinical evidence of any back symptomatology was generated in an October 1976 VA hospitalization record. It noted that the Veteran reported the gradual onset of lumbosacral pain localized primarily to the right side in the previous one to two months. The report detailed a lumbar myelogram procedure and physician consultation. After the myelogram and upon discharge from the hospital, a VA physician cautioned the Veteran against heavy manual labor and sudden motion.

The Veteran related that he was a heavy construction worker, and indicated that he jumped from a bulldozer several times per day, which he believed was the source of his low back pain. Significantly as it bears upon the Veteran's current contentions, as opposed to the "gradual onset" of lumbar pain over the-then previous two months, there is no mention of the Veteran's military service in the October 1976 hospitalization report; nor of any prior trauma to the back; nor of the fact that the Veteran was reported to have struck his left hip in service when he now complained of localized pain of the right side of his lower back. 

The Veteran was noted to have essentially reiterated his original report of the onset of his right-sided low back pain in a March 1977 VA hospitalization report. It noted the Veteran's complaints of right sacral, low back pain with occasional radiation down the right leg over a period of nine months prior to his surgery (or, approximately in June 1976 or otherwise approximately five years after he was discharged from active duty). The signing physician noted the Veteran had a myelogram and traction therapy during a previous hospitalization from September to October 1976. The initial myelogram was interpreted as negative; however on consultation, a VA physician found the myelogram may have been inadequate. The Veteran's persistent symptoms and physical findings resulted in the laminectomy. 

The examining physician's initial impression was lumbar disc syndrome. A pathology report indicated disc tissue removed during the laminectomy showed "herniated intervertebral disc tissue with degeneration of a marked nature and some necrosis."

In a March 2004 VA treatment record, the Veteran complained of ongoing low back pain. The diagnosis was low back pain. In a March 2005 VA treatment record, the Veteran complained of ongoing low back pain. With respect to his employment in construction, he reported that he usually sat and ran a machine. The diagnosis was lumbago, status/post surgery in 1977. 

A March 2005 VA lumbosacral spine x-ray revealed moderate disk disease at L4-5. 

During a June 2007 DRO hearing, the Veteran testified that he injured his back crawling into the back of a truck during service. The Veteran alleged that the driver of the vehicle accelerated while the Veteran was getting into the truck and that he was thrown to the ground. Contrary to what was recorded in his service treatment records, the Veteran alleged that he landed on the ground on his buttocks and back, and he sought medical attention at an aid station or dispensary. He alleged that he had intermittent back pain for "a long time" that had slowly worsened after service. Six years after service, the Veteran had a laminectomy which alleviated his back pain for "quite awhile"; however, his back pain slowly returned. 

The Veteran testified that he worked at John Deere after service, driving trucks and hauling machinery around the country. He also ran a grader, was a factory worker, and did odd jobs, including some welding and plumbing. 

In a statement received by VA in October 2007, R. F. F. reported he remembered when the Veteran "fell pretty hard off the back of a truck [and] had to go to the [doctor]." He also remembered that the Veteran complained of pain around his backside for a few days after the fall. In an October 2007 VA treatment note, the Veteran reported his back pain was slowly getting worse since his laminectomy in March 1977. 

An October 2007 VA x-ray revealed degenerative disc disease, worst at L4-5; and foraminal narrowing with disc narrowing and facet hypertrophy at L5-S1. A March 2008 VA magnetic resonance image (MRI) showed multi-level degenerative lumbar spondylosis most pronounced at L5-S1 with severe bilateral neural foraminal stenosis; L4-5 moderate to severe central canal stenosis due to diffuse disc bulge and epidural scar tissue; and a congenitally small lumbar canal.

During an August 2008 hearing, the Veteran testified that he injured his back during service while grabbing hold of the back of a truck when he was getting into it. He indicated that he was wearing a pack with approximately 20 to 25 pounds of gear. Before he entered the truck, he was thrown to the ground after the driver accelerated. He hit the ground from approximately four feet in the air and fell on his hips and had pain in his hips and back. He reportedly went to the doctor after the fall because he was in a lot of pain, but the physician told him to take two aspirins and follow-up with him later.

The Veteran related that he had intermittent back pain after the fall in-service and he did not seek medical attention for his back until 1976. He testified that he had surgery the following spring. After surgery, he continued to have back pain. He also testified that he was employed by a county government driving a dump truck. 

In a November 2008 VA treatment note, the Veteran complained of lumbar back pain. He reported a history of a back injury that resulted in a laminectomy in 1977. He related that he was "pain free for approximately 30 years," but his pain suddenly increased in the past year. The diagnosis was lumbar radiculopathy. 


In correspondence received by VA in March 2011, J. Terry Symonds, D.O., wrote:

[The Veteran] has asked that I write a letter in his behalf. According to [the Veteran], while a member of the US Armed Forces, he was a truck driver. Apparently in the course of his job, on one occasion, he was thrown from a vehicle and sustained an injury to his back. He was seen by a Military Doctor at that time with complaints of pain in his hip and back. Of course, the [Veteran] is no longer in the military. He is now employed by [redacted for the Veteran's privacy] County and is still driving a truck as well as other heavy equipment. He continues to have complaints of back pain. He has required one back surgery in the past. According to [the Veteran], his problems originated while in the service and his hope is that the VA would give some consideration to providing him compensation for what he has determined to be a service connected disability.

Given his history and his present complaints of pain, it seems entirely possible that this is the case.

During a June 2011 VA spine examination, the examining physician noted that in the Veteran's March 1969 enlistment examination, there was no mention of any back disorder upon entrance into active military duty. Review of his service treatment records revealed an August 1969 note which showed the Veteran was evaluated for left hip pain. The VA examiner noted the service treatment note stated there was "pain to the lateral aspect of the left hip which would indicate specifically the left hip or lateral aspect of the hip and not simply low back or [sacroiliac] joint region, but specifically the lateral aspect of the left hip." He also noted that there were no other entries in the service treatment records concerning any ongoing low back disorder. He mentioned the July 1971 separation examination was also silent for any ongoing back disorder. 

The examiner noted that the Veteran reported low back pain, but did not describe any radiculopathy symptoms affecting the lower extremities. A June 2011 x-ray of the lumbosacral spine revealed post-operative, degenerative changes to L5-S1. The diagnosis was lumbar spine status/post spinal surgery with facet degenerative joint disease and degenerative changes.

The examining physician provided the following opinion:

[I]t is this examiner's opinion that it is less likely as not that the [V]eteran's current back condition is due to or a result of active military duty. Reasoning and basis for this opinion are that review of [V]eteran's evidence of record as described above in the narrative describing [V]eteran's current back condition and history thereof, it is noted that his service treatment records are completely silent for any complaints, evaluation, treatment, or diagnosis for a back condition while on active duty. Although it is mentioned that there is evidence of an entry in 1969 for hip pain, this simply does not correlate to a current back condition of a chronic nature. Again, this examiner finds no evidence of an illness, injury, event, [or] circumstance that has resulted in his current back condition while on active military duty that has demonstrated a continuity of symptomatology dating back and beginning in active military duty that is represented by his current lumbar spine condition as described in this report.

In a December 2011 statement, the Veteran requested a new VA spine examination. He asserted that the June 2011 VA examiner's report was not supported by adequate reasons and bases and, therefore, is insufficient for evaluation purposes under 38 C.F.R. § 4.2. He specifically contends that the examiner ignored positive evidence of record, including the Veteran's lay statements as to experiencing back pain since service and "more or less continuously thereafter." 

By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits-the Board does not have discretion to ignore this obligation. The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and the fully explained. 

The probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998). 

Despite the Veteran's contention that the June 2011 VA examiner's report was inadequate, the Board finds that the VA examination was adequate and is highly probative evidence. The examiner thoroughly reviewed the claims file and provided "sufficient detail" supporting the diagnosis and his opinion that it was less likely as not that the Veteran's current back disorder was due to or a result of active service. 38 C.F.R. § 4.2. He provided a thorough narrative describing the Veteran's current low back disorder and history. He specifically noted the August 1969 service treatment note that the Veteran contends shows an in-service injury to his low back, and found that the treatment note specifically indicates pain to the lateral aspect of the left hip, "not simply the low back or sacroiliac joint region." 

The Veteran's apparent contention in this respect appears to be that by not according his account complete credibility and probative value, the examiner did not functionally accord the Veteran the benefit of the doubt. However, the benefit of the doubt doctrine is a legal construct to be applied by VA adjudicators when the evidence is approximately balanced, not by a medical professional in the rendering of medical opinions. D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board finds that Dr. Symonds' correspondence received in March 2011also has limited probative value because to the extent that it presumes the credibility of the Veteran's incredible account of continuous back pain, it is merely a recitation of the Veteran's self-reported and unsubstantiated history. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional).

Service treatment records included no reference to complaints, treatment for, or diagnoses related to back pain. Indeed, the Veteran was treated in service for apparent left hip pain - not back pain as he has alleged. While the absence of any mention of any complaints in the service treatment record is not dispositive to a denial of the claim, as it bears upon medical nexus evidence, the first documented complaint of back pain occurred in October 1976, over five years after his discharge from active service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). 

The Veteran's subjective statement to medical examiners as to what he recalls from active service is competent-he requires no medical training to make these statements. However, whether he is believable and whether if credible his information is sufficient to render an opinion are other determinations that must be resolved by examination of all of the evidence of record. The evidence in this matter indicates that he is not credible in his assertion of striking his back, and competent medical opinion evidence indicates that the in-service hip pain complaint is not associated with the current back diagnosis. 

Further, as it bears on his report of continuous back symptoms, whatever validity may be attached to the Veteran's assertion of not desiring further in-service medical treatment due to fear of harassment or other reason is not consistent with his seeking and receiving treatment for hip pain. This is equally true as the Veteran clearly reported having no defects, illnesses or injuries when he was examined at separation.  

Apart from his lack of credibility as to the facts of the in-service event, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his low back pain and its relationship to his service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Per Davidson, the Board cannot find a Veteran's lay evidence not credible solely on the basis of the lack of service treatment records; however, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). VA cannot ignore a veteran's testimony, but his interest may affect the credibility of the evidence. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In his July 1971 separation examination, the examining physician noted no abnormal spine upon clinical evaluation. The Veteran's separation examination and service treatment records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran's accounts of his low back injury from an in-service fall and the lack of treatment records are not credible based on internal inconsistency and facial plausibility: it is not plausible that the Veteran was able to seek documented care for left hip pain, but was unable to seek treatment for low back pain. See Caluza, 7 Vet. App. 498. Further, in an October 1976 VA treatment record, the Veteran indicated that he jumped from a bulldozer several times per day during his employment in the construction industry, which he believed was the source of his low back pain. There was also inconsistency as to the frequency and duration of his low back pain during the appeal. For example, during his June 2007 hearing he testified that his March 1977 laminectomy alleviated his back pain for "quite awhile" and in a November 2008 treatment note, he indicated that after surgery he was "pain free for approximately 30 years"; however, during his August 2008 hearing, he testified that he had intermittent back pain after the fall in-service and his pain continued after his laminectomy.

The lay statements associated with the record are found to be of limited probative value. Wood, 1 Vet. App. at 192-93. In a statement, R. F. F. remembered when the Veteran fell off the back of a truck and sought medical attention. However, this statement is contradicted by the service treatment records. In this respect, the statement is not credible. Reiterating, the Board has the responsibility to evaluate the credibility of all evidence. Caluza, supra. 

There is no competent and credible evidence showing that the Veteran's current back disorder is the result of his active duty service. As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a lumbar spine disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


